

115 HR 4076 IH: Seniors’ Security Act of 2017
U.S. House of Representatives
2017-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4076IN THE HOUSE OF REPRESENTATIVESOctober 16, 2017Mr. Norcross introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and the Workforce, Energy and Commerce, Armed Services, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title II of the Social Security Act to provide for cost-of-living adjustments indexed to
			 the Consumer Price Index for the Elderly, and for other purposes.
	
 1.Short titleThis Act may be cited as the Seniors’ Security Act of 2017. 2.Use of Consumer Price Index for the Elderly for cost-of-living adjustments of social security benefits (a)In generalSection 215(i)(1) of the Social Security Act (42 U.S.C. 415(i)(1)) is amended by adding at the end the following new subparagraph:
				
 (H)the term Consumer Price Index means the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor)..
			(b)Application to pre-1979 law
 (1)In generalSection 215(i)(1) of the Social Security Act as in effect in December 1978, and as applied in certain cases under the provisions of such Act as in effect after December 1978, is amended by adding at the end the following new subparagraph:
					
 (D)the term Consumer Price Index means the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor)..
 (2)Conforming changeSection 215(i)(4) of the Social Security Act (42 U.S.C. 415(i)(4)) is amended by inserting and by section 2 of the Seniors’ Security Act of 2017 after 1986. (c)Publication of Consumer Price Index for Elderly ConsumersThe Bureau of Labor Statistics of the Department of Labor shall prepare and publish the index authorized by section 191 of the Older Americans Amendments Act of 1987 (29 U.S.C. 2 note) for each calendar month, beginning with July of the calendar year following the calendar year in which this Act is enacted, and such index shall be known as the Consumer Price Index for Elderly Consumers.
 (d)Effective dateThe amendments made by this section shall apply to determinations made with respect to cost-of-living computation quarters (as defined in section 215(i)(1)(B) of the Social Security Act (42 U.S.C. 415(i)(1)(B))) ending on or after September 30 of the second calendar year following the calendar year in which this Act is enacted.
			3.Use of Consumer Price Index for the Elderly for cost-of-living adjustments of Federal annuities
 (a)CSRS and FERSSection 8331(15) of title 5, United States Code, is amended to read as follows:  (15)price index means the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor);.
 (b)ApplicabilityThe amendments made by this section shall apply to determinations made with respect to cost-of-living computation quarters ending on or after September 30 of the second calendar year following the calendar year in which this Act is enacted.
			4.Use of Consumer Price Index for the Elderly for cost-of-living adjustments of retired pay and
			 retainer pay of members of the Armed Forces
 (a)In generalSection 1401a(g)(1) of title 10, United States Code, is amended by striking Consumer Price Index (all items, United States city average) and inserting Consumer Price Index for the Elderly. (b)Application of amendmentThe amendment made by subsection (a) shall apply only to adjustments of retired and retainer pay of members of the Armed Forces effective after the date of the enactment of this Act.
 5.Limitation on certain increases in Medicare part B premiumsSection 1839(f) of the Social Security Act (42 U.S.C. 1395r(f)) is amended in the first sentence— (1)by striking such increase would reduce and inserting the following:
				
 such increase—(1)for calendar years beginning before the date of the enactment of section 5 of the Seniors’ Security Act of 2017, would reduce; and (2)by striking the period at the end and inserting the following:
				
 ; and(2)for calendar years beginning on or after the date of the enactment of section 5 of the Seniors’ Security Act of 2017, would exceed 30 percent of the difference between the amount of benefits payable to that individual for that December and the amount of benefits payable to that individual for that November (both amounts determined before the deduction of a premium under this section)..
			